TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00140-CR





Joe Denver Hutchinson, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY

NO. 417450, HONORABLE DAVID PURYEAR, JUDGE PRESIDING





PER CURIAM

	This is an appeal from a judgment of conviction for assault.  The punishment is
incarceration for ninety days.
	Sentence was imposed in this cause on December 19, 1994.  A motion for new trial
was filed on January 23, 1995, five days after it was due.  Tex. R. App. P. 30(a)(1).  Because
the motion for new trial was untimely, it did not extend the time for filing the notice of appeal,
which was also untimely filed on January 23.  Tex. R. App. P. 41(b)(1).  No extension of time
for filing notice of appeal was requested.  Tex. R. App. P. 41(b)(2).  There is nothing in the
record to indicate that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b).  Without a timely filed notice of appeal, this
Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute
v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Appeal Dismissed
Filed:   March 29, 1995
Do Not Publish